Exhibit 10.7

SUBLEASE AGREEMENT

9/21/2020

THIS SUBLEASE AGREEMENT (this “Sublease”) is entered into this ___ day of
September, 2020 (“Effective Date”), by and between Cosmo Co., USA Inc. (formerly
Vystic Inc.), a Delaware corporation (“Sublandlord”) and Fisker Inc., a Delaware
corporation (“Subtenant”).

Recitals

A. Mindful Investments, L.P., a California limited partnership, and subsequently
transferred to Manoutchehr Movassate and Jaleh Movassate, Trustees of the
Movassate Family Trust (“Master Landlord”), and Sublandlord entered into that
certain Standard Industrial/Commercial Single-Tenant Lease—Gross dated March 28,
2017, as supplemented by that certain Addendum to Lease dated March 28, 2017 (as
supplemented, the “Master Lease”), respecting the entire building commonly known
as 3030 17th Street, San Francisco, California, consisting of approximately
16,238 rentable square feet of space (the “Master Premises”), as more
particularly described in the Master Lease. A copy of the Master Lease is
attached to this Sublease as Exhibit A.

B. Sublandlord desires to further sublease to Subtenant, and Subtenant desires
to sublease from Sublandlord, a portion of the Master Premises consisting of
approximately 5,533 rentable square feet, commonly known as Bay 1, as more
particularly depicted on Exhibit B attached hereto and incorporated herein by
this reference (the “Premises”), on the terms and conditions set forth in this
Sublease.

NOW, THEREFORE, in consideration of the mutual covenants contained in this
Sublease and other good and valuable consideration, the receipt and sufficiency
of which are acknowledged, the parties agree as follows:

Agreement

1. Sublease. Sublandlord hereby subleases to Subtenant, and Subtenant hereby
subleases from Sublandlord, the Premises on the terms and conditions hereinafter
set forth.

2. Term; Early Termination.

The term of this Sublease shall commence upon the later of (i) the date of
Master Landlord’s execution of the consent to this Sublease in the form attached
hereto, as may be modified by Master Landlord, and (ii) October 1, 2020 (the
“Commencement Date”) and shall expire on March 31, 2024 (the “Sublease Term”),
unless sooner terminated under the provisions of this Sublease.

In the event Sublandlord is unable to obtain Master Landlord’s consent within
thirty (30) days from the Effective Date, both Sublandlord and Subtenant shall
have the right to terminate this Sublease by providing written notice of such
termination to the other. Upon any such termination, this Sublease shall be
cancelled and neither party shall have any liability or further obligations to
the other party under this Sublease. Sublandlord shall have no obligation to
Subtenant to exercise any of its options to extend under the Master Lease.

 

1



--------------------------------------------------------------------------------

Upon the parties’ execution of this Sublease and prior to the Commencement Date,
Subtenant shall have the right to access the Premises solely for the purpose of
space planning, and installation of its furniture, fixtures and equipment. If
Subtenant accesses the Premises prior to the Commencement Date, the obligation
to pay Rent (including Additional Rent) shall be abated during such time, but
all other terms of this Sublease shall be in effect during such period.

3. Rent.

(a) Monthly Base Rent. Commencing on the Commencement Date and continuing
throughout the Sublease Term, Subtenant shall pay to Sublandlord, without prior
demand therefor, as monthly base rent (“Monthly Base Rent”) at the same times
(less two (2) days) and in the same manner as rent is payable under the Master
Lease, and in accordance with the Base Rent schedule set forth below, except
that Subtenant shall pay the first installment of Monthly Base Rent in the
amount of $28,587.00 on the first day of the calendar month after the
Commencement Date, which amount shall be applied to the first full calendar
month’s Monthly Base Rent. The Base Rent, Additional Rent (as hereinafter
defined), and such other sums due and payable by Subtenant hereunder are
collectively referred to as “Rent.” Base Rent shall be payable in the amounts
stated in the following Base Rent Schedule:

 

First 12 months following the Commencement Date    $28,587.00 per month Months
13 to 24    $29,445.00 per month Months 25 to 36    $30,328.00 per month Months
37 to March 31, 2024    $31,238.00 per month Monthly Base Rent shall be prorated
for any partial month.   

(b) Additional Rent. Commencing January 1, 2022 and continuing during the
Sublease Term, Subtenant shall pay to Sublandlord on or prior to the date such
sums are due under the Master Lease (less 2 days), Subtenant’s Share of any
additional increases and in Real Property Taxes or insurance premium increases
billed to Sublandlord by Master Landlord (“Additional Rent”) payable under the
Master Lease to the extent that such sums due under the Master Lease exceed the
sums payable during calendar year 2021 (the “Base Year”). Sublandlord and
Subtenant agree that this Sublease is intended to pass through to Subtenant
Subtenant’s Share of all financial obligations imposed on Sublandlord pursuant
to the Master Lease to the extent that such financial obligations exceed those
payable during the Base Year; provided, however, that in no event shall
Subtenant be responsible, and Additional Rent shall not include, any costs or
expenses resulting from Sublandlord’s negligence, willful misconduct or breach
of the provisions of the Master Lease. Any ambiguity in the terms of this
Sublease shall be construed in accordance with such intention. The term
“Subtenant’s Share” as used in this Sublease shall mean the percentage
determined by dividing the rentable square footage of the Premises set forth in
this Sublease by the rentable square footage of the Master Premises (16,238) and
multiplying the quotient by 100, which the parties agree shall be thirty-four
and 7/100ths percent (34.07%).

 

2



--------------------------------------------------------------------------------

(c) Promptly following Sublandlord’s receipt from Master Landlord of a statement
showing the amounts for which Sublandlord is responsible as “Lessee” under the
Master Lease for the Base Year, Sublandlord shall provide Subtenant a statement
showing the total expenses for the Base Year paid by Sublandlord. If Master
Landlord does not provide such statement, Sublandlord shall prepare its own
statement for showing the total expenses paid for the Base Year. Commencing
January 1, 2022, Sublandlord shall notify Subtenant of Subtenant’s Share of any
increases or decreases in such expenses over those incurred in the Base Year. In
the event the total of the monthly payments which Subtenant has made for the
prior calendar year is less than Subtenant’s Share of such expenses, then
Subtenant shall pay the difference in a lump sum within thirty (30) days after
receipt of a statement from Sublandlord. Overpayment by Subtenant shall be
credited to Subtenant’s account, or returned to Subtenant if this Sublease has
previously terminated. The obligations in the previous two (2) sentences shall
survive the expiration or earlier termination of this Sublease. Subtenant shall
have the right, for a period of sixty (60) days following Subtenant’s receipt of
the statement showing the total actual expenses for prior calendar year, to
audit Sublandlord’s records regarding such expenses. If Subtenant does not
complete the audit within such 60-day period, Subtenant shall be deemed to have
waived its audit right and to have accepted the statement of actual expenses
provided by Sublandlord. If Subtenant’s audit results in a determination that
Sublandlord’s expenses charged to Subtenant exceeded by five percent (5%) or
more Subtenant’s share of the total actual expenses for the prior calendar year,
Sublandlord shall reimburse Subtenant for the cost of Subtenant’s audit.

4. Security Deposit. Within two (2) business days following Subtenant’s receipt
of Master Landlord’s written consent to this Sublease, Subtenant shall deposit
with Sublandlord the sum equal to one Monthly Base Rent in the amount of Twenty
Eight Thousand Five Hundred Eighty Seven Dollars and No Cents ($28,587.00) (the
“Security Deposit”) as security for Subtenant’s performance of its obligations
under this Sublease. If Subtenant breaches any provision hereof, Sublandlord
may, at its option, without notice to Subtenant, apply all or part of the
Security Deposit to cure such breach and compensate Sublandlord for any loss or
damage caused by such breach. If Sublandlord so applies any portion of the
Security Deposit, Subtenant, within seven (7) days after demand therefor, shall
restore the Security Deposit to its original amount. The Security Deposit is not
an advance payment of Rent or measure of damages. Any unapplied portion of the
Security Deposit shall be returned to Subtenant within 60 days after the latest
to occur of (a) the expiration of the Sublease Term, or (b) Subtenant’s
surrender of the Subleased Premises as required hereunder.

5. Place of Payment of Rent. All Monthly Base Rent, Additional Rent and all
other amounts payable to Sublandlord under this Sublease shall be paid to
Sublandlord when due, without prior notice or demand and without deduction or
offset, in lawful money of the United States of America payable to Cosmo Co.,
USA Inc, 3030 17th Street, San Francisco, CA 94110, Attention: Atman Buch, or to
such other address as Sublandlord shall designate in writing. All of the terms
of Section 13.4 (Late Charges) and Section 13.5 (Interest) of the Master Lease
shall apply with respect to any late payment of Rent.

 

3



--------------------------------------------------------------------------------

6. Use. The Premises shall be used and occupied only as permitted pursuant to
Section 1.7 of the Master Lease (any use allowable under PDR-1-G zoning
described in San Francisco Planning Code section 210.3 et seq.), and for no
other purpose. Sublandlord acknowledges that Subtenant may, from time to time,
have car prototypes in the Premises for testing purposes.

7. Incorporation of Master Lease Terms.

Except as may be inconsistent with the terms contained in this Sublease, this
Sublease is subject and subordinate to all of the terms and conditions of the
Master Lease and the Master Lease is incorporated herein in its entirety by this
reference. Subtenant hereby assumes and agrees to perform the obligations of
Sublandlord, as “Lessee”, under the Master Lease as set forth herein as such
relates to the Premises. Neither Sublandlord nor Subtenant shall commit or
permit to be committed any act or omission which would violate any term or
condition of the Master Lease. Neither Sublandlord nor Subtenant shall do nor
permit anything to be done which would cause the Master Lease to be terminated
or forfeited by reason of any right of termination or forfeiture reserved or
vested in Master Landlord under the Master Lease, and each party shall indemnify
and hold the other harmless from and against all claims, liabilities, judgments,
costs, demands, penalties, expenses, and damages of any kind whatsoever,
including, without limitation, reasonable attorneys’ fees and court costs,
(“Claims”) to the extent incurred by the other party by reason of any failure on
the part of indemnifying party to perform any of the obligations of “Lessee”
under the Master Lease which such indemnifying party is obligated hereunder to
perform pursuant to this Sublease, and such indemnity and hold harmless shall
survive the expiration or sooner termination of this Sublease. Subtenant agrees
that as of the Commencement Date, it will have read and be familiar with the
Master Lease. Notwithstanding the foregoing incorporation of the terms and
conditions of the Master Lease, Sublandlord shall not be responsible for the
performance of any obligations to be performed by Master Landlord under the
Master Lease, and Subtenant shall look solely to Master Landlord for the
performance of such obligations. Sublandlord shall not be liable to Subtenant
for any failure by Master Landlord to perform its obligations under the Master
Lease, nor shall such failure by Master Landlord excuse performance by Subtenant
of its obligations hereunder; provided, however, that Sublandlord shall, upon
Subtenant’s request, exercise its rights under the Master Lease to enforce
Master Landlord’s obligations under the Master Lease. Notwithstanding anything
herein contained, with respect to the services or rights to which Sublandlord is
entitled under the Master Lease, Subtenant shall look solely to the Master
Landlord under the Master Lease, and the obligations of Sublandlord hereunder
shall be limited to making a demand upon Master Landlord to perform its
obligations. The foregoing is not intended to limit Sublandlord’s obligations to
be performed under this Sublease.

Sublandlord and Subtenant agree that as between Sublandlord and Subtenant the
time periods for performance as set forth in the Master Lease, are modified to
be two (2) days less than that given to Sublandlord, as tenant, under the Master
Lease, and the following sections of the Master Lease shall not be applicable to
this Sublease: Sections 1.1 through 1.6, 1.9, 2.2, 2.3, 3, 5, 12, 15, 51, 54,
56, 57, 59, 61, 67, and 71.

In all provisions of the Master Lease requiring “Lessee” to designate Master
Landlord and as an additional or named insured on its insurance policy,
Subtenant shall be required to so designate Master Landlord and any individual,
party or entity as reasonably required by Master Landlord, on its insurance
policy.

 

4



--------------------------------------------------------------------------------

As provided in Section 70 of the Master Lease, to the extent that Sublandlord’s
rental obligation is abated or reduced pursuant to the Master Lease, the Rent
hereunder shall be abated or reduced in the same proportion and period as the
abatement or reduction under the Master Lease. Subtenant shall not be entitled
to any further abatement or reduction in Rent.

8. Condition and Acceptance of the Premises. Subtenant acknowledges that: (a) it
has been given an opportunity to inspect and measure the Premises, (b) it has
been advised by Sublandlord to satisfy itself with respect to the size and
condition of the Premises (including but not limited to the electrical, HVAC and
fire sprinkler systems, security, environmental aspects, and compliance with
Applicable Requirements and the Americans with Disabilities Act), and their
suitability for Subtenant’s intended use, (c) Subtenant has made such
investigation as it deems necessary with reference to such matters and assumes
all responsibility therefor as the same relate to its occupancy of the Premises,
and (d) it is not relying on any representation as to the Premises made by
Sublandlord. Sublandlord, at its sole cost and expense, shall deliver the
Premises in good working order and condition, including but not limited to: the
Premises being demised including all controls, lighting, HVAC, electrical„
plumbing, fixtures, and shall cure any deficiencies, at its sole cost and
expense, during the initial 90 days following the Commencement Date if
identified by Subtenant. Subject to the preceding sentence, by execution of this
Sublease, Subtenant accepts the Premises without any representation or warranty
by Sublandlord or Master Landlord as to the condition of the Premises and
appurtenances or as to the use or occupancy which may be made thereof.
Notwithstanding the foregoing, Sublandlord shall remain responsible for, and
Subtenant shall have no obligation to perform, any work or make any payment
required (1) to bring the Premises into compliance with applicable laws where
such non-compliance existed on the Commencement Date of this Sublease unless the
need for such work is triggered by Subtenant’s specific use of the Premises or
(2) to remedy a breach or default under the Master Lease existing as of the
Commencement Date.

9. Maintenance and Repair. Subtenant shall keep the Premises in good order and,
with respect to the Premises, repair and perform all maintenance, repair and
replacement obligations of “Lessee” required under the Master Lease as such
relates to the Premises; provided, however, that Sublandlord shall retain
responsibility for obtaining the contracts for security services, fire alarm
monitoring, tree service/sidewalk cleaning, security camera monitoring and pest
control (the “Services”). Subtenant shall reimburse Sublandlord on a monthly
basis Subtenant’s Share of the costs incurred by Sublandlord in performing the
Services. As of the date of this Sublease, Subtenant’s Share of the cost of the
Services is $373.38 per month, which shall be paid together with the Monthly
Base Rent. Sublandlord shall reconcile the actual amount of providing the
Services against the amounts paid by Subtenant on a quarterly basis, and
Subtenant shall reimburse Sublandlord for any amount underpaid, or shall receive
a credit for any amount overpaid. Additionally, Sublandlord shall maintain the
contract for the maintenance of the HVAC system serving the Premises (the “HVAC
Services”). Subtenant shall reimburse Sublandlord on a monthly basis Subtenant’s
Share of the costs incurred by Sublandlord in performing the HVAC Services. As
of the date of this Sublease, Subtenant’s Share of the cost of the HVAC Services
is $660 every six (6) months, which shall be paid by Subtenant in the amount of
$110.00 per month together with the Monthly Base Rent. Sublandlord shall
reconcile the actual amount of providing the HVAC Services against the amounts
paid by Subtenant on an annual basis, and Subtenant shall reimburse Sublandlord
for any amount underpaid, or shall receive a credit for any amount overpaid.

 

5



--------------------------------------------------------------------------------

10. Utilities, Exterior Graffiti Removal. Subtenant shall pay for all separately
metered water, gas, heat, light, power, telephone, trash disposal and other
utilities and services supplied to the Premises, together with any taxes
thereon. There shall be no abatement of rent and Sublandlord shall not be liable
in any respect whatsoever for the inadequacy, stoppage, interruption or
discontinuance of any utility or service due to riot, strike, labor dispute,
breakdown, accident, repair or other cause beyond Sublandlord’s reasonable
control or in cooperation with governmental request or directions. In addition,
Sublandlord shall maintain responsibility for cleaning exterior windows and all
doors of the Premises, including removal of graffiti. Sublandlord shall be
responsible for timely responding to any and all graffiti notices provided by
the City and County of San Francisco. Subtenant shall reimburse Sublandlord for
the costs of such performance within fifteen (15) days following Subtenant’s
receipt of an itemized invoice from Sublandlord.

11. Insurance. Subtenant shall obtain and keep in force with respect to the
Premises all of the policies of insurance required to be maintained by “Lessee”
under the Master Lease which is incorporated therein, and such policies of
insurance shall include as additional insureds Master Landlord and Sublandlord;
provided, however, that Subtenant shall not be deemed the “Insuring Party” under
Section 8.3 of the Master Lease. Without affecting any other rights or remedies,
Sublandlord and Subtenant each hereby release and relieve the other, and waive
their right to recover damages against the other, for loss of or damage to its
property. The effect of such releases and waivers is not limited by the amount
of insurance carried or required, or by any deductibles applicable hereto.

12. Alterations. Subtenant shall not make any alteration, addition, improvement
or change to the Premises (including, but not limited to any alteration of the
paint color or carpeting in the Premises or installation of any security system
other than as permitted in Paragraph 14 below) without Master Landlord’s prior
written consent which may be withheld or conditioned in accordance with the
Master Lease and Sublandlord’s prior written consent, which consent may be
granted subject to any reasonable conditions which Sublandlord may impose, but
shall not be unreasonably withheld or delayed. Sublandlord shall, at its sole
cost and expense in accordance with applicable laws and pursuant to all required
permits, cause to be completed (i) installation of a floor to ceiling wall
between Bay 1 and Bay 2, and (ii) installation of a door between the mezzanines
of Bay 1 and Bay 2 with card key access between the spaces (the “Tenant
Improvements”). Sublandlord shall commence the Tenant Improvements work
following the Effective Date and shall use commercially reasonable efforts to
complete the Tenant Improvements prior to the Commencement Date.

13. Assignment and Subletting. Subtenant shall have no right to assign this
Sublease or sublet all or any portion of the Premises or allow the Premises to
be occupied by persons other than the employees and/or agents of Subtenant,
except upon consent by Sublandlord and Master Landlord, which consent shall be
subject to the terms of the Master Lease and applied to Subtenants; provided,
however, that Sublandlord shall not withhold its consent to an assignment of
this Sublease to a parent, affiliate, division, subsidiary and successors
through merger or change of ownership, and shall use reasonable efforts, at no
cost or liability to Sublandlord, to obtain

 

6



--------------------------------------------------------------------------------

Master Landlord’s consent thereto (which consent may be given or withheld in
accordance with the terms of the Master Lease). Any assignment or sublease in
violation of this Paragraph 13 shall be deemed void and shall constitute a
default by Subtenant under this Sublease. If the rent paid by any sub-sublessee
exceeds the amount of Base Rent, Subtenant shall pay to Sublandlord fifty
percent (50%) of the amount by which the sub-sublease rent exceeds the Base Rent
payable hereunder, after deducting standard brokerage subleasing fees, legal
costs, free rent and sub-sublease improvement costs.

14. Security System. Subtenant shall have the right to use the existing security
system in place for the building of which the Premises is a part or to install a
security system within the Premises that is consistent and compatible with the
existing system, all on terms and conditions mutually agreed to by the parties.

15. Condition of Premises. To Sublandlord’s actual knowledge, the Premises and
Building Systems, including the roof, mechanical, electrical, plumbing and
lighting, are in good working order and condition and materially in compliance
with applicable laws.

16. Regular Maintenance to the Premises. Subtenant agrees to clean, maintain and
keep the Premises in good working order and repair when necessary the following:

(a) All components of the plumbing and sewage systems in the Premises, which are
specific to the Subtenant’s use and only if such damage or maintenance is
associated with the Subtenant’s specific us of said systems. Subtenant shall not
be responsible for maintaining or repairing sewage and plumbing systems for
which it has no direct control over. Sublandlord shall not be responsible for
backed up toilets, sinks dishwashers or other appliances.

(b) All fixtures, interior walls, floors, carpets, draperies, window coverings
and ceilings in the Premises.

(c) All windows, doors, entrances and plate glass in the Premises.

(d) All electrical facilities and all equipment in the Premises, including all
light fixtures, lamps, bulbs, tubes, fans, vents, exhaust equipment and systems.

(e) Any fire detection, extinguisher equipment, and fire alarm systems in the
Premises.

(f) Any and all items, fixtures or improvements installed by Subtenant.

17. Sublandlord Right to Financial Review. At such time as Subtenant becomes a
publicly traded company, Sublandlord shall obtain Subtenant’s public filings
online. However, if Subtenant is not publicly traded by December 31, 2020, at
any subsequent time during the Sublease Term until the Subtenant becomes
publicly listed with published financials, but not more than twice during the
calendar year, Sublandlord may require Subtenant to provide Sublandlord with a
current financial statement and financial statements of the two (2) years prior
to the current financial statement year, which shall not be unreasonably
withheld and provided within ten (10) days from such request. Notwithstanding
anything to the contrary set forth above, Subtenant shall not be required to
provide any of its financial information prior to the completion of the

 

7



--------------------------------------------------------------------------------

merger between Subtenant and SPAQ; provided however, if Subtenant chooses not
to, or is unable to complete the aforementioned merger with SPAQ by December 31,
2020, Sublandlord shall have full right to review financials as set forth above.
Such statements shall be prepared in accordance with generally accepted
accounting principles and, if such is the normal practice of Subtenant, shall be
audited by an independent certified public accountant, or if not, Subtenant
shall provide the most recent unaudited financial statements as are then
available certified by Subtenant’s chief financial officer or chief accounting
officer (or the person filling the most comparable role) to be true and correct
and free from material mis-statement).

18. Building Hours and Access. Subtenant shall have access to the Premises seven
(7) days per week, twenty-four (24) hours per day.

19. Signage. Subtenant shall have the right, subject to Sublandlord and Master
Lessor’s prior written consent, not to be unreasonably withheld, as to the size,
content and location, and compliance with the Applicable Requirements to install
its signage to the exterior of the Building at Subtenant’s sole cost and
expense. Subtenant shall be responsible for the maintenance and repair of such
signage throughout the Sublease Term. Subtenant shall be responsible for all
damage to the Building resulting from the installation of its signage. Upon the
expiration or earlier termination of this Sublease, Subtenant shall remove the
signage and repair any damage to the Building resulting from the removal of such
signage.

20. Default.

(a) The occurrence of any of the following shall constitute a “Default” by
Subtenant: (i) failure to pay Rent or any other amount within two (2) business
days after written notice that such payment is past due; (ii) all those items of
default set forth in the Master Lease where the obligation is incorporated in
this Sublease which remain uncured after the cure period provided in the Master
Lease; or (iii) Subtenant’s failure to perform timely and remain uncured after
fifteen (15) days written notice of the default, any other provision of this
Sublease. In the event of a Default, Sublandlord shall have the remedies set
forth in the Master Lease as if Sublandlord is Master Landlord. These remedies
are not exclusive; they are cumulative and in addition to any remedies now or
later allowed by law.

(b) Sublandlord has the remedy described in California Civil Code Section 1951.4
(landlord may continue lease in effect after Subtenant’s breach and abandonment
and recover rent as it becomes due, if Subtenant has right to sublet or assign,
subject only to reasonable limitations). Sublandlord may continue this Sublease
in full force and effect, and Sublandlord shall have the right to collect rent
and other sums when due. During the period Subtenant is in Default, Sublandlord
may enter the Premises and relet them, or any part of them, to third parties for
Subtenant’s account and alter or install locks and other security devices at the
Premises. Subtenant shall be liable to Sublandlord for all reasonable direct
costs Sublandlord incurs in reletting the Premises, including, without
limitation, reasonable attorneys’ fees, brokers’ commissions, expenses of
remodeling the Premises required by the reletting, and like costs, less what
Subtenant can prove Sublandlord could have avoided if it had used reasonable
efforts to mitigate its damages. Reletting may be for a period equal to, shorter
or longer than the remaining term of this Sublease and rent received by
Sublandlord shall be applied to (i) first, any indebtedness from Subtenant to
Sublandlord other than rent due from Subtenant; (ii) second, all reasonable
costs

 

8



--------------------------------------------------------------------------------

incurred by Sublandlord in reletting, including, without limitation, brokers’
fees or commissions and reasonable attorneys’ fees, the cost of removing and
storing the property of Subtenant or any other occupant, and the costs of
repairing, altering, maintaining, remodeling or otherwise putting the Premises
into condition as it was at the Commencement Date, normal wear and tear
excepted; and (iii) third, Rent due and unpaid under this Sublease. After
deducting the payments referred to in this Paragraph 16.(b), any sum remaining
from the rent Sublandlord receives from reletting shall be held by Sublandlord
and applied in payment of future Rent and other amounts as Rent and such amounts
become due under this Sublease. In no event shall Subtenant be entitled to any
excess rent received by Sublandlord.

(c) Subtenant shall also pay without notice, or where notice is required under
this Sublease, promptly upon demand without any abatement, deduction, or setoff,
as additional rent all sums, impositions, costs, expenses, and other payments
which Subtenant in any of the provisions of this Sublease assumes or agrees to
pay, and, in case of any nonpayment thereof, Sublandlord shall have, in addition
to all other rights and remedies under this Sublease, all the rights and
remedies provided at law or in equity in the case of nonpayment of rent.

(d) Sublandlord may accept Subtenant’s payments without waiving any rights under
the Sublease, including rights under a previously served notice of default. No
payment by Subtenant or receipt by Sublandlord of a lesser amount than any
installment of Rent due or other sums shall be deemed as other than a payment on
account of the amount due, nor shall any endorsement or statement on any check
or accompanying any check or payment be deemed an accord and satisfaction; and
Sublandlord may accept such check or payment without prejudice of Sublandlord’s
right to recover the balance of such Rent or other sum or pursue any other
remedy provided in this Sublease, at law or in equity. If Sublandlord accepts
payments after serving a notice of default, Sublandlord may nevertheless
commence and pursue an action to enforce rights and remedies under the
previously served notice of default without giving Subtenant any further notice
or demand. Furthermore, Sublandlord’s acceptance of Rent from Subtenant when the
Subtenant is holding over without express written consent does not convert
Subtenant’s tenancy from a tenancy at sufferance to a month-to-month tenancy. No
waiver of any provision of this Sublease shall be implied by any failure of
either party to enforce any remedy for the violation of that provision, even if
that violation continues or is repeated. Any waiver by a party of any provision
of this Sublease must be in writing. Such waiver shall affect only the
provisions specified and only for the time and in the manner stated in the
writing. No delay or omission in the exercise of any right or remedy by a party
shall impair such right or remedy or be construed as a waiver thereof by such
party. Sublandlord’s consent to or approval of any act by Subtenant which
requires Sublandlord’s consent or approval shall not be deemed to waive or
render unnecessary Sublandlord’s consent to or approval of any subsequent act by
Subtenant. No act or conduct of Sublandlord, including, without limitation the
acceptance of keys to the Premises shall constitute acceptance of the surrender
of the Premises by Subtenant before the expiration of the Sublease Term. Only
written notice from Sublandlord to Subtenant of acceptance shall constitute such
acceptance of surrender of the Premises.

(e) For purposes of this Sublease, Sublandlord shall not be deemed in default
hereunder unless and until Subtenant shall first deliver to Sublandlord twenty
(20) days’ prior written notice, and Sublandlord shall fail to cure said default
within said twenty (20) day period, or in the event Sublandlord shall reasonably
require in excess of twenty (20) days to cure said default, shall fail to
commence said cure with said twenty (20) day period, and thereafter diligently
prosecute the same to completion within twenty (20) additional days.

 

9



--------------------------------------------------------------------------------

(f) Notice of Event of Default under Master Lease. Sublandlord shall notify
Subtenant of any Default under the Master Lease, or of any other event of which
Sublandlord has actual knowledge which will impair Subtenant’s ability to
conduct its normal business at the Premises, as soon as reasonably practicable
following Sublandlord’s receipt of notice from Master Landlord of a Default or
Sublandlord’s actual knowledge of such impairment.

21. Notices. All notices, demands or requests which may be or are required to be
given under this Sublease shall be in writing and shall be given by personal
delivery, or by certified or registered mail, return receipt requested, postage
prepaid, or by Federal Express or similar overnight courier, charges prepaid,
and addressed as follows:

 

         Sublandlord:    Cosmo Co USA Inc      3030 17th Street     
San Francisco, CA 94110      Attention: Atman Buch      Email:   Subtenant:   
Fisker, Inc.      1580 Francisco Street      Torrance, CA 90501      Attention:
Geeta Fisker      Email:

The addresses of the parties may be changed from time to time by notice given in
the manner set forth in this Paragraph 17. Each notice, request, demand, advice
or designation given under this Sublease shall be deemed properly given only
upon actual receipt or refusal of delivery. When this Sublease requires service
of a notice, that notice shall replace rather than supplement any equivalent or
similar statutory notice, including any notices required by Code of Civil
Procedure Section 1161 or any similar or successor statute. When a statute
requires service of a notice in a particular manner, service of that notice (or
a similar notice required by this Sublease) shall replace and satisfy the
statutory service-of-notice procedures, including those required by Code of
Civil Procedure Section 1162 or any similar or successor statute.

22. Surrender of Premises. Upon the expiration or earlier termination of this
Sublease or the termination of Subtenant’s right of possession to the Premises,
Subtenant shall surrender and vacate the Premises and deliver possession thereof
to Sublandlord in accordance with all of Sublandlord’s duties as “Lessee” under
the Master Lease relating to surrender of the Premises, excluding, however, any
obligation to remove any alteration or improvement performed prior to the
Commencement Date and excluding any obligation to remove any Hazardous
Substances not released in the Premises by Subtenant or its employees, agents or
invitees. At the request of Sublandlord, Subtenant shall promptly remove any
alterations, installations, additions, and improvements made by or for
Subtenant, excluding the Tenant Improvements (which Sublandlord shall be
responsible to remove, if required by Master Landlord), but including any lines,
and Subtenant shall repair any damage occasioned by the removal thereof, but
only if Master Landlord

 

10



--------------------------------------------------------------------------------

or Sublandlord required such removal as a condition to granting their consent to
the performance of such installations, additions and improvements. If Subtenant
shall fail to promptly remove any such alterations, installations, additions,
and improvements, then such items may be removed by Sublandlord, and Subtenant
shall promptly reimburse Sublandlord for any reasonable expenses incurred by
Sublandlord in connection therewith, including, without limitation, the cost of
removal thereof and of repairing any damage caused thereby, plus a fifteen
percent (15%) administration fee. Subtenant shall also remove from the Premises
all of Subtenant’s goods, effects, movable personal property, business and trade
fixtures, furniture, machinery and trade equipment, and shall repair all damage
resulting from such removal. Any of such items not so removed by Subtenant at
the expiration or termination of this Sublease shall be conclusively deemed to
have been abandoned by Subtenant, Subtenant shall not receive any cost or credit
therefor, and Sublandlord may dispose of the same without any liability to
Subtenant; provided, however, that Subtenant shall promptly reimburse
Sublandlord for any reasonable expenses incurred by Sublandlord in connection
therewith, including, without limitation, the cost of removal thereof and of
repairing any damage caused thereby, plus a fifteen percent (15%) administration
fee. The obligations of Subtenant set forth in this Paragraph shall survive the
expiration or sooner termination of this Sublease.

23. Termination of Master Lease. This Sublease is, and shall at all times
remain, subordinate to the Master Lease. Sublandlord shall not voluntarily
terminate the Master Lease without the prior written consent of Subtenant, which
consent may not be unreasonably withheld. Sublandlord acknowledges and agrees
that the withholding of consent to any termination of the Master Lease that
would result in the loss of Subtenant’s right of possession of the Premises or
which would increase Subtenant’s financial obligations or materially increase
any other of Subtenant’s obligations is conclusively deemed to be reasonable. In
the event the Master Lease is terminated for any reason, then, on the date of
such termination, this Sublease shall automatically terminate and be of no
further force or effect without any liability owed to Subtenant by Master
Landlord or by Sublandlord unless the termination is due to Sublandlord’s breach
of the Master Lease or voluntary termination of the Master Lease and not due to
Subtenant’s breach of the Sublease.

24. Consent of the Landlord. Subtenant acknowledges that Sublandlord must obtain
the consent of Master Landlord to any subletting by Sublandlord. This Sublease
shall not be effective unless and until Master Landlord signs a consent to this
subletting satisfactory to Sublandlord and Subtenant. Sublandlord shall submit a
request to Master Landlord a request for Master Landlord’s consent to this
Sublease promptly following Subtenant’s execution of the same. Subtenant will
sign such consent if required by Master Landlord as reasonably presented by
Master Landlord. Whenever the consent of the Landlord is required under the
Master Lease, Subtenant shall obtain the consent of both Sublandlord and the
Master Landlord, but in all instances Subtenant shall first request and obtain
the consent of Sublandlord before requesting the consent of the Master Landlord.

25. Hold Harmless. In addition to any other rights or remedies of Sublandlord
hereunder, Subtenant, its officers, directors, successors and assigns hereby
covenant and agree to indemnify, defend (using counsel reasonably determined by
Sublandlord), and hold Sublandlord, its officers, directors, members, managers,
partners, shareholders, employees, agents, successors and assigns (each, a
“Sublandlord Party”) harmless from and against any and all Claims, which

 

11



--------------------------------------------------------------------------------

Sublandlord and/or any Sublandlord Party may incur arising out of, involving, or
in connection with, the use and/or occupancy of the Premises by Subtenant or
Subtenant’s breach of the terms and conditions of this Sublease or the Master
Lease, including, but not limited to, any Claims which occur as a result of
Sublandlord’s breach of the Master Lease, which are directly or indirectly, and
in whole or in part, due to Subtenant’s breach of this Sublease. Excluded from
this indemnity are claims or expenses caused solely by the gross negligence or
willful misconduct of Sublandlord or its employees, agents or contractors with
respect to the Premises. Except to the extent caused solely by the gross
negligence, willful misconduct or a default under this Sublease by a Subtenant
Party (as defined below), Sublandlord hereby covenants and agrees to indemnify,
defend (using counsel reasonably determined by Subtenant), and hold Subtenant,
its officers, directors, members, managers, partners, shareholders, employees,
agents, successors and assigns (each, a “Subtenant Party”) harmless from and
against any and all Claims, which any Subtenant Party incurs resulting from
Sublandlord’s breach of its obligations under this Sublease or the Master Lease.
The provisions of this paragraph shall survive the expiration or earlier
termination of this Sublease.

26. Estoppel. If Sublandlord or the Master Landlord requests that Subtenant
provide an estoppel certificate or a subordination and attornment agreement, or
a document of similar import, Subtenant shall provide Sublandlord and Master
Landlord with same, and pursuant to the requirements of the Master Lease, within
ten (10) days after Landlord’s or Sublandlord’s request for same is received by
Subtenant pursuant to the Notices section herein. Subtenant acknowledges and
agrees that any duty of the Master Landlord to provide Sublandlord with a
non-disturbance agreement and/or any right of Sublandlord to same under the
Master Lease shall not constitute a duty of Sublandlord, or a right of
Subtenant, with respect to same.

27. Holding Over. Subtenant shall have no right to holdover. If Subtenant
continues to occupy the Premises after the expiration of the Sublease Term
without the express written consent of Sublandlord, Subtenant shall be a tenant
at sufferance, or at the sole election of Sublandlord, a month to month tenancy,
and the parties agree in either case that the reasonable rental value, if at
sufferance, or the Rent, if a month to month tenancy, shall be Rent at the
greater of (1) the monthly rate of one hundred fifty percent (150%) of the then
current monthly Rent, or (2) the fair market value for the Premises as
reasonably determined by the market; provided however, if such holdover by
Subtenant causes Sublandlord to be in holdover under the Master Lease, then such
Rent shall be the greater of such amount set forth above, or the any and all
Rent due to Master Landlord from Sublandlord under the holdover provisions of
the Master Lease. Notwithstanding the foregoing, and in addition to all other
rights and remedies on the part of Sublandlord if Subtenant fails to surrender
the Premises upon the termination or expiration of this Sublease, in addition to
any other liabilities to Sublandlord accruing therefrom, Subtenant shall
indemnify, defend and hold Sublandlord harmless from all Claims resulting from
such failure, including, without limitation, any Claims by any third parties
based on such failure to surrender and any proven lost profits to Sublandlord
resulting therefrom.

28. Exculpation. No principal, partner, member, officer, director, trustee or
affiliate of Sublandlord or of Subtenant shall have any personal liability under
any provision of this Sublease, including with respect to any representation or
warranty made hereunder by such party.

 

12



--------------------------------------------------------------------------------

29. Effect of Conveyance. As used in this Sublease, the term “Sublandlord” means
the holder of the “tenant’s” leasehold interest under the Master Lease. In the
event of any assignment or transfer of the “tenant’s” interest under the Master
Lease, which assignment or transfer may occur at any time during the Sublease
Term in Sublandlord’s sole discretion (and subject to the Master Lease),
Sublandlord shall be and hereby is entirely relieved of the future performance
of all covenants and obligations of Sublandlord hereunder if such future
performance is assumed by the transferee in a writing and a copy thereof is
delivered to Subtenant. Sublandlord may transfer and deliver any security of
Subtenant to the transferee of the “tenant’s” interest under the Master Lease,
and thereupon Sublandlord shall be discharged from any further liability with
respect thereto if such transferee assumes in writing Sublandlord’s obligations
with regard to such security in a writing delivered to Subtenant.

30. Waiver of Redemption. Subtenant hereby expressly waives any and all rights
of redemption to which it may be entitled by or under any present or future laws
in the event Sublandlord shall obtain a judgment for possession of the Premises.

31. Brokers. Each party represents to the other that other than Touchstone
Commercial Partners, Inc, (“Sublandlord’s Broker”), and Tri Commercial and The
Klabin Company and Jones Lang Lasalle, Inc., (“Subtenant’s Broker”), no other
brokerage commission or finder’s fee has been incurred or is payable in
connection with this transaction. It is understood that Sublandlord shall pay
Sublandlord’s Broker and Subtenant’s Broker, pursuant to a separate agreement.
Subtenant shall indemnify and hold Sublandlord harmless from and against any
claim for brokerage or other commissions, or for a lien under any applicable
broker’s lien law, asserted by any broker, agent or finder employed by Subtenant
or with whom Subtenant has dealt, other than Tenant’s Broker. Sublandlord shall
indemnify and hold Subtenant harmless from and against any claim for brokerage
or other commissions asserted by any broker, agent or finder employed by
Sublandlord or with whom Sublandlord has dealt. The parties’ indemnities set
forth in this Paragraph shall survive the expiration or earlier termination of
the Sublease Term.

32. Due Authority. If Subtenant signs as a corporation, such corporation
represents and warrants that each of the persons executing this Sublease on
behalf of Subtenant has the authority to bind Subtenant, Subtenant has been and
is qualified to do business in the State of California, that the corporation has
full right and authority to enter into this Sublease, and that all persons
signing on behalf of the corporation were authorized to do so by appropriate
corporate actions. If Subtenant signs as a partnership, trust or other legal
entity, each of the persons executing this Sublease on behalf of Subtenant
represent and warrant that they have the authority to bind Subtenant, Subtenant
has complied with all applicable laws, rules and governmental regulations
relative to its right to do business in the State of California and that such
entity on behalf of the Subtenant was authorized to do so by any and all
appropriate partnership, trust or other actions. Subtenant agrees to furnish
promptly upon request a corporate resolution, proof of due authorization by
partners, or other appropriate documentation evidencing the authorization of
Subtenant to enter into this Sublease.

33. Waiver of Jury Trial. THE PARTIES EACH WAIVE, TO THE EXTENT PERMITTED BY
APPLICABLE LEGAL REQUIREMENTS, ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM TO ENFORCE OR DEFEND ANY RIGHTS UNDER THIS LEASE AND
AGREE THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT
BEFORE A JURY.

 

13



--------------------------------------------------------------------------------

34. Attorney Fees. In the event either party is required or elects to take legal
action against the other party to enforce the provisions of this Sublease, then
the prevailing party in such action shall be entitled to collect from the other
party its reasonable costs and expenses incurred in connection with the legal
action (including reasonable attorneys’ fees and court costs).

35. Waiver of Damages. Except as otherwise provided in this Sublease, in no
event shall either party be liable for, and each party hereby waives any claim
for, any indirect, consequential, special or punitive damages, including loss of
profits or business opportunity, arising under or in connection with this
Sublease.

36. Entire Agreement. This Sublease (along with the incorporated terms and
conditions of the Master Lease) contains all of the terms, covenants and
conditions agreed to by Sublandlord and Subtenant and may not be modified orally
or in any manner other than by an agreement in writing signed by all the parties
to this Sublease or their respective successors in interest.

37. Exhibits; Recitals. All exhibits attached hereto are incorporated in this
Sublease, except as expressly excluded herein. The recitals set forth above are
true and accurate and hereby affirmed by Sublandlord and Subtenant.

38. Counterparts. This Sublease may be executed in any number of counterparts,
each of which shall be deemed an original, and when taken together they shall
constitute one and the same sublease.

39. Disclosure. Pursuant to San Francisco Administrative Code Chapter 38,
Sublandlord and Subtenant agree to the provisions of this Paragraph to confirm
their express agreement as to which party will make and pay for any improvements
to the Premises or the Building that may be required by any applicable
provisions of Title 28 Sections 36.304 and 36.305 of the Code of Federal
Regulations and any similar state and local laws (“Required Disability Access
Improvements”). Accordingly, Sublandlord and Subtenant agree as follows:
Subtenant shall be obligated to make and pay for any Required Disability Access
Improvements to the Premises to the extent triggered by Subtenant’s specific use
of the Premises beyond the proposed use or any alterations performed by or on
behalf of Subtenant. Sublandlord may, in Sublandlord’s sole and absolute
discretion, elect to make any Required Disability Access Improvements that are
the obligation of Subtenant hereunder and in such case Subtenant shall reimburse
Sublandlord for all reasonable out-of-pocket related costs and expenses. Any
Required Disability Access Improvements made and paid for by Subtenant shall be
included in “Basic Operating Costs” as defined in the Master Lease, except to
the extent the same are subject to an exclusion set forth in the Master Lease.
Sublandlord and Subtenant further agree that each party will use reasonable
efforts to notify the other party if either makes alterations or other changes
to the Premises or the Building that might impact accessibility under any
applicable laws. The provisions of this Paragraph shall not limit the generality
of other provisions of the Sublease or Master Lease governing alterations and
compliance with applicable laws.

 

14



--------------------------------------------------------------------------------

40. Disability Access Obligations Notice. Subtenant shall execute and return to
Sublandlord the Disability Access Obligations Notice attached hereto as
Exhibit C upon the signing of this Sublease by both parties.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Sublease to be executed by
their duly authorized representatives as of the day and year first above
written.

 

“SUBLANDLORD”:               “SUBTENANT”: COSMO CO., USA INC.,      FISKER INC.,
a Delaware corporation 9/21/2020      a Delaware corporation 9/21/2020 By:  

/S/ Atman Buch

     By:   

/S/ Geeta Gupta

Name: Atman Buch      Name: Geeta Gupta Its: Chief Executive Officer      Its:  
     By:   

 

       Name:        Its:



--------------------------------------------------------------------------------

Consent to Sublease

By execution of this Consent to Sublease (“Consent”), Mindful Investments, L.P.,
a California limited partnership and subsequently transferred to Manoutchehr
Movassate and Jaleh Movassate, Trustees of the Movassate Family Trust,(“Master
Landlord”) consents to the sub-sublease of the “Premises” (as described in the
Sublease) pursuant to the Sublease Agreement dated as of September __, 2020
(“Sublease”), by and between Cosmo Co., USA Inc. (formerly Vystic Incorporated),
a Delaware corporation (“Sublandlord”) and Fisker Inc., a Delaware corporation
(“Subtenant”). Neither the Sublease nor this Consent shall (i) release or
discharge Sublandlord under that certain Standard Industrial/Commercial
Single-Tenant Lease—Gross dated March 28, 2017, as supplemented by that certain
Addendum to Lease dated March 28, 2017 (as supplemented, the “Master Lease”),
respecting the entire building commonly known as 3030 17th Street,
San Francisco, California, consisting of approximately 16,238 rentable square
feet of space from any liability, whether past, present or future, under the
Master Lease; (ii) be construed to: (a) modify, waive, release or otherwise
affect any of the terms, covenants, conditions, provision or agreements of the
Master Lease; (b) waive any breach by Sublandlord of the Master Lease; (c) waive
any rights of Master Landlord as landlord thereunder; or (d) enlarge or increase
the obligations of Master Landlord as landlord thereunder; or (iii) be construed
as a consent by Master Landlord to any further sublease or assignment of the
Master Lease or any portion thereof, or any rights or interests therein, by
Sublandlord or Subtenant.

 

MASTER LANDLORD:

Manoutchehr Movassate and Jaleh Movassate

Trustees of the Movassate Family Trust

By:  

/S/ Manou Movassate

   9/23/2020 Name:     Manou Movassate    Its:  

 

  



--------------------------------------------------------------------------------

EXHIBIT A

Master Lease

(See attached)



--------------------------------------------------------------------------------

EXHIBIT B

Depiction of Premises



--------------------------------------------------------------------------------

EXHIBIT C

Disability Access Obligations Notice

DISABILITY ACCESS OBLIGATIONS UNDER

SAN FRANCISCO ADMINISTRATIVE CODE CHAPTER 38

Before you, as the Tenant, enter into a lease with us, the Landlord, for the
premises located at 3030 17th Street, San Francisco, California 94110 (the
“Property”), please be aware of the following important information about the
lease:

You May Be Held Liable for Disability Access Violations on the Property. Even
though you are not the owner of the Property, you, as the tenant, as well as the
Property owner, may still be subject to legal and financial liabilities if the
leased Property does not comply with applicable Federal and State disability
access laws. You may wish to consult with an attorney prior to entering this
lease to make sure that you understand your obligations under Federal and State
disability access laws. The Landlord must provide you with a copy of the Small
Business Commission Access Information Notice under Section 38.6 of the
Administrative Code in your requested language. For more information about
disability access laws applicable to small businesses, you may wish to visit the
website of the San Francisco Office of Small Business or call 415-554-6134.

The Lease Must Specify Who Is Responsible for Making Any Required Disability
Access Improvements to the Property. Under City law, the lease must include a
provision in which you, the Tenant, and the Landlord agree upon your respective
obligations and liabilities for making and paying for required disability access
improvements on the leased Property. The Lease must also require you and the
Landlord to use reasonable efforts to notify each other if they make alterations
to the leased Property that might impact accessibility under federal and state
disability access laws. You may wish to review those provisions with your
attorney prior to entering this lease to make sure that you understand your
obligations under the lease.

By signing below I confirm that I have read and understood this Disability
Access Obligations Notice.

 

Signed:   /S/ Geeta Gupta , Tenant Signed:   /S/ Atman Buch , Landlord

“PLEASE NOTE: The Property may not currently meet all applicable
construction-related accessibility standards, including standards for public
restrooms and ground floor entrances and exits.”